DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.

Claim Objections
Claim 2 is objected to because of the following informalities: causing the causing the non-priority STA.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: an a Priority Service Indicator (PSI).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 recites the limitation " the advertised RUs”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 9-10, 16, 19-20 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2014/0301260 (Park’260) in view of Fontaine et al., US 2014/0064257.
Claim 1, Park’260 discloses a method for reducing network services provided to non-priority stations (STAs) via an 802.11 access point (AP), comprising: 
receiving, at a non-priority STA in communication with an AP STA via a communication channel, a message from the AP STA ([0030] The quiet message may be transmitted to the legacy wireless devices 220-n in a 20 MHz channel according to the rules of the 802.11 family of standards); 
in response to the received message ([0030] The quiet message may be transmitted to the legacy wireless devices 220-n in a 20 MHz channel according to the rules of the 802.11 family of standards) including a dot11priorityAccessAssertion information element (IE) (fig 4, beacon frame body, [0028] beacon frame is an 802.11 management frame that is sent periodically from the wireless access point 230 to announce its presence and provide the Service Set Identifier (SSID) and other parameters to wireless devices within range of the WiFi network 200) including a dot11priorityAccessEnforced field (fig 4, beacon frame body w/quiet element),
causing the non-priority STA to refrain from accessing the communication channel for an amount of time indicated by a duration value ([0030] Once the legacy wireless devices 220-n receive and process the quiet message, the legacy wireless devices 220-n may not access the channel during the quiet duration periods defined in the quiet message), 
although Park’260 does not explicitly disclose,
in a durationOfdot11prioriyAccessEnforced field of the dot11priorityAccessAssertion IE.
However, as Fountaine discloses (fig 5, [0103] a "Duration" field 565 comprising an item of information representative of the duration of a quiet interval represented for example by a number of time units TU, for example 44 TU, or 44*1024 .mu.s=45.056 ms. This duration corresponds to the duration during which the virtual access point and the station(s) of a given BSS cannot transmit data, [0124] The quiet element advantageously comprises the description of a set of specific parameters enabling the positioning of a quiet interval by the nodes or stations of the first set receiving the quiet information. This set of parameters comprises the following parameters: the quiet count, the quiet period, the quiet duration and the quiet offset). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Park’260 invention with Fontaine invention to include the claimed limitation(s) so as to allow the network to send message specifying different fields in order to set priority for different terminals to access the network.  
Claim 4, Park’260 as modified discloses the method of claim 1, wherein the duration value in the durationOfdot11prioriyAccessEnforced field represents the amount of time as a number units of time units (Fontaine [0103] a "Duration" field 565 comprising an item of information representative of the duration of a quiet interval represented for example by a number of time units TU, for example 44 TU, or 44*1024 .mu.s=45.056 ms) or a number of subsequent channel occupancy times (COTs). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Park’260 invention with Fontaine invention to include the claimed limitation(s) so as to allow the network to time unit duration in order to set a time period for the station not to access to the network.  
Claim 5, Park’260 as modified discloses the method of claim 1, 
wherein the AP STA message comprises any of a Beacon Frame (Park’260 [0028] the quiet message may take the form of a quiet element included as part of a beacon frame), a Traffic Indication Map (TIM) Broadcast request with Channel Switch Announcement (CSA), and an Extended CSA IE.
Claim 6, see claim 1 for the rejection, Park’260 discloses a method for supporting priority services at an 802. 11 access point (AP), comprising: 
at an AP STA, entering a priority service mode and determining an amount of service reduction to impose upon non-priority non-AP STAs in communication with the AP STA; 
transmitting, toward non-AP STAs in communication with the AP STA, one or more messages including a dot11priorityAccessAssertion information element (IE) including a dot11priorityAccessEnforced field and a durationofdot11prioriyAccessEnforced field, and configured to cause a receiving non-priority STA to refrain from accessing a respective communication channel for an amount of time indicated by a duration value in the durationofdot11prioriyAccessEnforced field.
Claim 9, see claim 4 for the rejection, Park’260 as modified discloses the method of claim 6, wherein the duration value in the durationOfdotllprioriyAccessEnforced field represents the amount of time as a number units of time units or a number of subsequent channel occupancy times (COTs).
Claim 10, see claim 5 for the rejection, Park’260 as modified discloses the method of claim 6, wherein the AP STA message comprises any of a Beacon Frame, a Traffic Indication Map (TIM) Broadcast request with Channel Switch Announcement (CSA), and an Extended CSA IE.
Claim 16, Park’260 as modified discloses the method of claim 6, further comprising: 
transmitting, toward non-AP STAs in communication with the AP STA, a quiet channel command having a priority service field configured to cause only non-priority non-AP STAs to enter a quiet mode of operation (Park’260 [0038] access point 230 may reserve a wireless communication channel by sending a quiet message to one or more legacy wireless devices 220-n. The quiet message may include data identifying periodic quiet durations during which the legacy wireless devices 220-n cannot access the wireless communication channel). 
Claim 19, see claim 1 for the rejection, Park’260 discloses a system, comprising: 
at least one 802.11 access point (AP) station (STA) configured to provide network services to a respective plurality of non-AP STAs; 
at least one AP STA, in a priority service mode of operation, transmitting toward respective non-AP STAs in communication with the AP STA, one or more messages including a dot11priorityAccessAssertion information element (IE) including a dot11priorityAccessEnforced field and a durationiOfdot11prioriyAccessEnforced field, and 
configured to cause a receiving non-priority STA to refrain from accessing a respective communication channel for an amount of time indicated by a duration value in the durationOfdotllprioriyAccessEnforced field.
Claim 20, Park’260 as modified discloses the system of claim 19, further comprising: at non-priority STA in communication with the AP STA, in response to receiving a message including a dot11priorityAccessAssertion information element (IE) including a dot11priorityAccessEnforced field, refraining from accessing the respective communication channel for an amount of time indicated by a duration value in the durationOfdotlprioriyAccessEnrforced field of the dot11priorityAccessAssertion IE (Park’260 [0045] The quiet message includes data indicative of when the legacy wireless devices 220-n may use the channel for communications with the wireless access point 230. Because the WiFi network 200 is in a quiet duration, the legacy wireless devices 220-n may not carry out normal 802.11 communications with the wireless access point 230 because the legacy wireless devices 220-n do not have access to the channel during the quiet durations).
Claim 24, see claim 16 for the rejection, Park’260 as modified discloses the system of claim 19, further comprising: 
at least one AP STA, in the priority service mode of operation, transmitting toward non-AP STAs in communication with the AP STA, a quiet channel command having a priority service field configured to cause only non-priority non-AP STAs to enter a quiet mode of operation.
Claim 25, see claim 1 for the rejection, Park’260 discloses a tangible and non-transient computer readable storage medium storing instructions which, when executed by a computer, adapt the operation of the computer to provide a method for supporting priority services at an 802.11 access point (AP), comprising: 
at an AP STA, entering a priority service mode and determining an amount of service reduction to impose upon non-priority non-AP STAs in communication with the AP STA; 
transmitting, toward non-AP STAs in communication with the AP STA, one or more messages including a dot11JpriorityAccessAssertion information element (IE) including a dot11priorityA ccessEnforced field and a durationOfdot11prioriyAccessEnforced field, and configured to cause a receiving non-priority STA to refrain from accessing a respective communication channel for an amount of time indicated by a duration value in the durationOfdot11prioriyAccessEnforced field.
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2014/0301260 (Park’260) and Fontaine et al., US 2014/0064257 in view of Chen et al., US 2018/0255563.
Claim 3, Park’260 as modified discloses the method of claim 1, further comprising: 
but Park’260 and Fontaine invention is silent on, 
in response to the received message including a dot11priorityAccessAssertion IE including a Priority Service Indicator (PSI), causing the non-priority STA to establish communication with the AP STA via a different communication channel.
However, as Chen discloses in response to the received message including a dot11priorityAccessAssertion IE including a Priority Service Indicator (PSI), causing the non-priority STA to establish communication with the AP STA via a different communication channel ([0046] The second SA resource pool 31b indicates a plurality of resource elements for transmitting the SA information of non-priority data in a V2V service. The data resource pool 31c indicates a plurality of resource elements for transmitting data (including priority data and non-priority data) in a V2V service).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Park’260 and Fontaine invention with Chen invention to include the claimed limitation(s) so as to allow the network to allocate a second alternative resource for the non-priority data for the service in order for the non-priority station to transmit and receive data from the network.  
Claim 8, see claim 3 for the rejection, Park’260 as modified discloses the method of claim 1, further comprising: 
including in the dot11priorityAccessAssertion IE of the one or more messages an a Priority Service Indicator (PSI) configured to cause a receiving non-priority STA to establish communication with the AP STA via a different communication channel.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2014/0301260 (Park’260) and Fontaine et al., US 2014/0064257 in view of Kim et al., US 2021/0099951.
Claim 11, Park’260 as modified discloses the method of claim 6, further comprising: 
but Park’260 and Fontaine invention is silent on, 
transmitting, toward non-AP STAs in communication with the AP STA, one or more TWT related messages including an extendTWTduetodot11priorityservice IE configured to cause non-priority non-AP STAs to extend a respective TWT.
However, as Kim discloses transmitting, toward non-AP STAs in communication with the AP STA, one or more TWT related messages including an extendTWTduetodot11priorityservice IE configured to cause non-priority non-AP STAs to extend a respective TWT ([0137] a service period previously negotiated between the AP and the STA with respect to PCR schedule TWT of the STA can be extended. When the service period is extended, the STA need not wake up for the service period).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Park’260 and Fontaine invention with Kim invention to include the claimed limitation(s) so as to allow the network to negotiate with the station in order to extend the station schedule TWT hence optimizing power usage.  
Claim 12, Park’260 as modified discloses the method of claim 11, wherein said TWT related messages comprise any of a Demand TWT message and a Suggest TWT (Kim [0137] a service period previously negotiated between the AP and the STA with respect to PCR schedule TWT of the STA can be extended. When the service period is extended, the STA need not wake up for the service period). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Park’260 and Fontaine invention with Kim invention to include the claimed limitation(s) so as to allow the network to negotiate with the station in order to extend the station schedule TWT hence optimizing power usage.  
Claim 13, Park’260 as modified discloses the method of claim 11, wherein said TWT related messages comprise a broadcast TWT message (Kim [0146] [0146] An AP may transmit a wake-up frame (e.g., a broadcast wake-up frame) to STAs). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Park’260 and Fontaine invention with Kim invention to include the claimed limitation(s) so as to allow the network to negotiate with the station and to broadcast the message to the station in order to extend the station schedule TWT hence optimizing power usage.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2014/0301260 (Park’260) and Fontaine et al., US 2014/0064257 in view of Stacey et al., US 2016/0374017.
Claim 15, Park’260 as modified discloses the method of claim 1, 
but Park’260 and Fontaine invention is silent on, 
wherein only priority non-AP STAs may access the advertised RUs.
However, as Stacey discloses wherein only priority non-AP STAs may access the advertised RUs ([0044] The RU pattern may be indicated, such as by an RU pattern index, in the common part and the RU allocation index referenced to the RU pattern in the STA specific part). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Park’260 and Fontaine invention with Stacey invention to include the claimed limitation(s) so as to allow the network to allocate certain priority resource unit to specific station(s) in order for the specific station(s) to communication with the network based the priority.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2014/0301260 (Park’260) and Fontaine et al., US 2014/0064257 in view of Lorenz et al., US 2014/0148118.
Claim 17, Park’260 as modified discloses the method of claim 16, 
but Park’260 and Fontaine invention is silent on, 
wherein said transmitting of said quiet channel command is performed in accordance with a quiet channel command received from a neighboring AP STA.
However, as Lorenz discloses wherein said transmitting of said quiet channel command is performed in accordance with a quiet channel command received from a neighboring AP STA ([0030] each of eNodeB 102 and eNodeB 104 signals the quiet period via its respective downlink control channel. This causes all UEs served by eNodeBs 102 and 104 and any UE attempting to attach to eNodeB 102 or 104 to refrain from any uplink transmission (including RACH transmissions) to eNodeBs 102 and 104 during the quiet period. In another embodiment, eNodeB 102 and eNodeB 104 each additionally signal specific frequency resources associated with the quiet period).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Park’260 and Fontaine invention with Lorenz invention to include the claimed limitation(s) so as to allow the network to signal certain specific frequency resources associated with the quiet period in order to prevent any interference.  
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2014/0301260 (Park’260) and Fontaine et al., US 2014/0064257 in view of Cherian et al., US 2021/0144778 (Prov. Appl. 62/933,959 filed on Nov. 11, 2019).
Claim 21, Park’260 as modified discloses the system of claim 19, further comprising: 
but Park’260 and Fontaine invention is silent on,
at least one AP STA, in the priority service mode of operation, selecting a duration value in response to a determined amount of service reduction to impose upon a respective plurality of non-priority STAs in communication with the AP STA.
However, as Cherian discloses at least one AP STA, in the priority service mode of operation, selecting a duration value in response to a determined amount of service reduction to impose upon a respective plurality of non-priority STAs in communication with the AP STA ([0075] the AP or the priority STA also may indicate to the non-priority STAs the duration of time (priority service event duration) for which the priority access service is valid).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Park’260 and Fontaine invention with Cherian invention to include the claimed limitation(s) so as to allow the network to assign a priority service event duration to non-priority station(s) in order to avoid unauthorized access on the resources for priority service.  
Allowable Subject Matter
Claim(s) 2, 7, 14, 18 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2, The method of claim 1, further comprising: 
in response to the received message including a dot11priorityAccessAssertion IE including an allowedCAPCduringpriorityAccess field, causing the non-priority STA to refrain from accessing the communication channel for an amount of time indicated by a duration value in a durationOfdot11prioriyAccessEnforced field of the dot11priorityAccessAssertion IE, causing the causing the non-priority STA to refrain from accessing the communication channel if a target wake time (TWT) of the non-priority STA is not expiring during a current channel occupancy times (COT).
7. The method of claim 6, further comprising: 
including in the dot11priorityAccessAssertion IE of the one or more messages an allowedCAPCduringprioriyAccess field configured to cause a receiving non-priority STA to refrain from accessing the communication channel if a target wake time (TWT) of the non-priority STA is not expiring during a current channel occupancy times (COT).
14. The method of claim 6, further comprising: 
transmitting, toward non-AP STAs in communication with the AP STA, a message announcing an availability of one or more resource units (RUs) within an UL-OFDMA frame, and including a predetermined value stored in an AID12 field and configured to cause non-priority non-AP STAs to refrain from reporting data within the advertised RUs.
18. The method of claim 16, further comprising: transmitting, toward at least one neighboring AP STA, a quiet channel command having a priority service field configured to cause respective non-AP STAs communicating via a specified channel to enter a quiet mode of operation.
22. The system of claim 19, further comprising: at least one AP STA, in the priority service mode of operation, including in the dot11priorityAccessAssertion IE of the one or more messages an allowedCAPCduringpriorityAccess field configured to cause a receiving non-priority STA to refrain from accessing the communication channel if a target wake time (TWT) of the non-priority STA is not expiring during a current channel occupancy times (COT).
23. The system of claim 19, further comprising: 
at least one AP STA, in the priority service mode of operation, transmitting toward non-AP STAs in communication with the AP STA, a message announcing an availability of one or more resource units (RUs) within an UL-OFDMA frame, and including a predetermined value stored in an AID12 field and configured to cause non-priority STAs to refrain from reporting data within the advertised RUs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647